Citation Nr: 0941677	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  01-06 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for residuals of a 
total left hip replacement, claimed as secondary to a 
service-connected left hip bone island disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from July 1975 to November 
1975 and from March 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and July 2002 rating 
decisions by the Department of Veterans Affairs Regional 
Office (RO) in Atlanta, Georgia.  These claims were 
previously remanded by the Board for further development in 
March 2006 and August 2008.  

During the pendency of this appeal, the Veteran raised a 
claim of entitlement to a temporary total disability 
evaluation.  This claim has not yet been adjudicated and is 
REFERRED to the RO for action.  


FINDINGS OF FACT

1.  The Veteran's fibromyalgia did not manifest during, or as 
a result of, his military service.  

2.  The Veteran's total left hip replacement is not a result 
of his military service, nor is it secondary to his service-
connected left hip bone island disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
fibromyalgia have not been met.  38 U.S.C.A. § 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102, 3.303 (2008).  

2.  The criteria for entitlement to service connection for a 
total left hip replacement, to include as secondary to the 
Veteran's left hip bone island disability, have not been met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.102, 3.310, 3.303 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letters 
sent to the Veteran in March 2001, February 2003, April 2006 
and August 2006 that fully addressed all notice elements.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The April 2006 letter provided the 
Veteran with the Dingess requirements as well (specifically, 
how disability ratings and effective dates are assigned).  
See Dingess/Hartman, 19 Vet. App. at 484.  Even though the 
Veteran was not provided with proper notice until after the 
initial adjudication of the claims, the claims were 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in May 1997, December 2001, June 2004, May 2006 
and October 2008, and VA has obtained these records as well 
as the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's private medical records and Social 
Security Administration (SSA) records have also been 
incorporated into the evidence of record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Fibromyalgia

The Veteran contends that he is entitled to service 
connection for fibromyalgia.  However, the preponderance of 
the evidence of record demonstrates that the Veteran's 
fibromyalgia did not manifest during, or as a result of, the 
Veteran's military service.  

The Veteran's service treatment records do not demonstrate 
that the Veteran was diagnosed with fibromyalgia during his 
military service.  The Veteran was seen on multiple occasions 
beginning in March 1979 for atypical chest pains.  While 
initially the pains were characterized as psychosomatic, they 
were deemed to be costochondritis (a muscle disorder not 
related to the function of the heart) in July 1979.  Based on 
essentially normal electrocardiograms in October and November 
1980, the Veteran's subsequent instances of "chest pains" 
continued to be found to be musculoskeletal in nature, as 
opposed to cardiac.  

In addition, the Veteran was treated in service for headaches 
in May and July 1979.  He had unexplained pain in his feet in 
December 1980 and June 1981.  He had right upper quadrant 
pain in August 1981, which continued through September, at 
which time a diagnosis of possible gastritis was noted.  He 
had similar gastric complaints in April 1982, and was treated 
for a possible stomach virus.  Leg cramps were noted in 
November 1979 and December 1982.  The Veteran also manifested 
psychiatric symptoms in service, resulting in treatment for 
depression in July 1979 and March 1981.  No diagnosis of 
fibromyalgia was assigned during the Veteran's March 1983 
separation examination.  Therefore, the Veteran's service 
treatment records demonstrate that the Veteran suffered a 
number of symptoms during service that could be related to 
fibromyalgia.  However, these symptoms do not in and of 
themselves establish a diagnosis of fibromyalgia.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

However, the Veteran's post-service medical records do not 
establish that the Veteran has suffered from chronic 
symptomatology related to his current diagnosis of 
fibromyalgia since his separation from service.  A January 
1989 treatment record indicates that the Veteran was seen 
with complaints of back and neck pain since carrying tiles at 
work.  The examiner diagnosed the Veteran with atypical neck 
and back pain.  In August 1990, the Veteran was treated for 
complaints of back pain radiating into his lower extremities.  
A VA outpatient treatment note from March 1994 indicates that 
the Veteran was diagnosed with osteoarthritis of the knees 
and questionable fibromyalgia.  A November 1994 treatment 
record has a diagnosis of chronic pain complicated by 
obesity, associated with the Veteran's subjective complaints 
of daily headaches in the morning and multiple joint pain.  

In June 1997, the Veteran was treated for what was described 
as pain "all over."  The VA physician noted that the 
Veteran had all 14 "classic trigger points," and this 
symptomatology, along with the Veteran's history and his 
negative bone scan, was consistent with fibromyalgia.  The 
Veteran was again diagnosed with fibromyalgia in October 1998 
and September 2003.  However, he was also diagnosed with 
degenerative joint disease of the knees in October 1998, and 
an October 2008 bone scan revealed increased activity in both 
shoulders, knees, ankle and foot joints, which were 
suggestive of degenerative osteoarthritic changes.  

The Veteran was afforded a VA examination for his 
fibromyalgia in May 2006.  The examiner noted that the 
Veteran had a history of fibromyalgia.  According to the 
examiner, the Veteran was not treated for chronic joint 
pathology during his military service, aside from left hip 
pain.  The examiner also concluded that there were no signs 
or symptoms of fibromyalgia during the Veteran's military 
service.  The examiner noted that the Veteran had been 
treated for degenerative arthritis of the knees, left 
shoulder, and the back since separation from service.  
Therefore, the examiner concluded that the Veteran's 
fibromyalgia was not related to his military service.  

The Veteran was afforded another VA examination for his 
fibromyalgia in October 2008.  The examiner recognized that 
the Veteran had musculoskeletal pain, possible gastritis and 
depression during his military service.  However, the 
examiner opined that it was not at least as likely as not 
that these in-service complaints were related to the 
Veteran's later diagnosed fibromyalgia.  The examiner based 
this on the fact that X-rays have revealed degenerative 
changes in the Veteran's lumbar spine and osteoarthritis of 
the left knee.  Therefore, the examiner concluded that the 
Veteran had chronic pain in the joints in addition to 
myofascial pain off and on for a long period of time, 
suffering from not only fibromyalgia, but musculoskeletal 
pain with radiculopathy as well.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for 
fibromyalgia.  While the record clearly establishes that the 
Veteran has suffered a long history of musculoskeletal pain 
and other symptoms, it does not demonstrate that this pain is 
related to the Veteran's fibromyalgia.  Rather, according to 
the VA examiner of October 2008, the Veteran's 
musculoskeletal pain has been due to myofascial pain of the 
neck and lower back due to conditions such as degenerative 
osteoarthritis and a chronic lumbar strain with 
radiculopathy.  

The Board recognizes that the Veteran believes his 
fibromyalgia began during his military service and that it is 
related to his history of musculoskeletal pain.  However, 
while the Veteran is certainly competent to testify to 
matters such as pain, he is not competent to link this pain 
to a specific medical disorder.  As a layperson, the Veteran 
is not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, while the Board recognizes that the 
Veteran believes his fibromyalgia has existed since military 
service, the Veteran is not competent to offer such an 
opinion.  As such, this is not a competent nexus opinion.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for fibromyalgia must be denied.  

Residuals of a Total Left Hip Replacement

The Veteran contends that he is entitled to service 
connection for the residuals of a total left hip replacement.  
Specifically, the Veteran contends that these residuals are 
secondary to his service-connected residuals of his bone 
island of the left hip.  However, the preponderance of the 
evidence of record demonstrates that the Veteran's left hip 
replacement is not secondary to the Veteran's bone island, 
nor did it manifest during or as a result of the Veteran's 
military service.  

The Board will first address the Veteran's contention that 
his left hip replacement is secondary to his service-
connected bone island.  As previously noted, service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Veteran was 
granted service connection for a bone island of the left hip 
in a June 1984 rating decision.  A 0 percent disability 
rating was assigned under Diagnostic Code 5010, effective as 
of April 5, 1983.  The Veteran subsequently underwent a total 
left hip arthroplasty in July 2001.  

The Veteran was afforded a VA examination of the left hip in 
December 2001.  The examiner indicated that no bone island 
was found upon examination.  The Veteran was afforded an 
additional VA examination of the left hip in May 2006.  The 
Veteran indicated that he believed he hurt his hip when he 
fell in-service in 1979.  The examiner noted that a June 2004 
X-ray of the Veteran's left hip revealed a total hip 
replacement in good position with good alignment and no 
evidence of loosening or infection.  The examiner diagnosed 
the Veteran with status post-left hip replacement surgery.  
The examiner concluded that the Veteran's left hip 
replacement was not related to the Veteran's bone island of 
the left hip.  The examiner noted that the Veteran's X-rays 
of the left hip were normal in August 1990 and January 1997.  
The examiner also noted that while the Veteran fell on his 
left hip during service in 1979, X-rays taken at this time 
were normal.  

The May 2006 VA examiner did not provide sufficient detail as 
to why the Veteran's total left hip replacement was not 
related to his bone island, so the Veteran was afforded an 
additional VA examination of the left hip in October 2008.  
The Veteran described having a constant sharp pain in his 
left hip.  The examiner noted that the Veteran had left hip 
replacement surgery performed in July 2001, and a subsequent 
X-ray revealed status post total hip arthroplasty without any 
complications being noted.  The claims file was referred to 
the examiner upon Board remand to provide an opinion 
specifically regarding the Veteran's history of bone island.  
The examiner noted that bone island is a benign entity 
usually found incidentally on imaging studies.  These lesions 
are not associated with morbidity or mortality and they are 
invariably asymptomatic.  The examiner indicated knowing of 
no relationship between bone islands and aseptic necrosis, 
for which the Veteran required hip replacement.  The examiner 
also opined that the Veteran's in-service hip injury obtained 
during basketball was not at least as likely as not a 
contributing factor to the Veteran's development of 
osteoarthritis and osteonecrosis of the left hip.  

Based on the above evidence, the Board finds that the 
Veteran's total left hip replacement is not secondary to the 
Veteran's service-connected bone island.  The October 2008 VA 
examiner noted that a bone island is a benign condition that 
is invariably asymptomatic.  The examiner knew of no 
relationship between a bone island and aseptic necrosis.  
Furthermore, according to the December 2001 VA examination, 
no bone island was evident upon examination.  The 
preponderance of the medical evidence of record, therefore, 
establishes that there is no correlation between the 
Veteran's service-connected bone island and his subsequent 
left hip replacement of July 2001.  

The Board recognizes that the Veteran believes his residuals 
of a left hip replacement are related to his in-service bone 
island.  However, as a layperson, the Veteran is not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  While 
the Veteran is competent to testify to matters such as hip 
pain, the Veteran is not competent to provide an opinion 
etiologically relating one hip disorder to another.  As such, 
the Veteran's testimony is not competent evidence of a nexus.  

While the Veteran asserts that his left hip disorder is 
secondary to his service-connected bone island, the Board has 
also considered the Veteran's claim on a direct basis to 
afford him all possible avenues of entitlement.  In order for 
a claim to be granted on a direct basis, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered a chronic disorder of the left hip 
during military service.  According to an October 1979 
treatment note, the Veteran was seen with complaints of left 
hip pain after falling while playing basketball the previous 
day.  The Veteran was treated for his left hip 3 more times 
over the subsequent 20 days.  However, there is no further 
evidence of treatment for a left hip disorder during the 
Veteran's military service.  Also, according to the Veteran's 
March 1983 in-service medical examination, the Veteran's 
lower extremities were normal at this time.  Therefore, the 
Veteran's service treatment records do not suggest that the 
Veteran incurred a chronic disability of the left hip during 
military service.  

Since there is no evidence of a chronic left hip disability 
during service, or during an applicable presumptive period, a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

In June 1991, the Veteran was seen with complaints of left 
hip pain secondary to a fall at his home two weeks earlier.  
The Veteran was again seen with complaints of hip pain in 
June 1992.  According to a July 1992 bilateral hip exam, the 
Veteran had no abnormalities of the bones or the joints.  
Soft tissues were also unremarkable and the Veteran was found 
to have no degenerative changes of either hip joint.  A bone 
scan in June 1997 was also interpreted to be normal.  

The Veteran was afforded a VA examination of the hips in May 
1997.  According to the examiner, X-rays of the  Veteran's 
hips were normal.  No bone cyst of the left hip was found 
upon examination.  The examiner concluded that a correlation 
between the Veteran's lack of range of motion and his 
described pain could not be made with the objective findings 
and the X-ray examination.  

The Veteran was seen for a private evaluation with a Dr. R in 
April 2001.  The Veteran was noted to have arthritic changes 
in the left hip that looked like evidence of posttraumatic 
avascular necrosis with secondary arthritis.  Dr. R indicated 
that the Veteran was a good candidate for total hip 
arthroplasty, and in July 2001, this procedure was performed.  

The Veteran was afforded an additional VA examination in 
December 2001.  No bone island was noted at the time of 
examination and X-rays revealed a left hip that was status 
post total hip replacement.  The examiner concluded that the 
Veteran's prosthesis was in good position.  Another VA 
examination was performed in June 2004.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
left hip, status-post left hip replacement.  An October 2008 
bone scan revealed increased activity in both shoulders, 
knees, ankles and foot joints, which was noted to be 
suggestive of degenerative osteoarthritic changes.  

Finally, as previously discussed, the Veteran was afforded VA 
examinations of the left hip in May 2006 and October 2008.  
According to the May 2006 VA examiner, the Veteran's X-rays 
of the left hip were normal in August 1990 and January 1997.  
The examiner also noted that while the Veteran fell on his 
left hip during service in 1979, X-rays taken at this time 
were normal.  The October 2008 VA examiner indicated that 
bone islands were benign conditions with no known relation to 
aseptic necrosis.  The examiner also opined that the 
Veteran's in-service hip injury obtained during basketball 
was not at least as likely as not a contributing factor to 
the Veteran's development of osteoarthritis and osteonecrosis 
of the left hip.  

Based on the medical evidence of record, the Board concludes 
that the Veteran's left hip replacement was not a result of 
the Veteran's military service.  While the Veteran's service 
treatment records reveal that the Veteran fell on his left 
hip during service, the evidence suggests that he did not 
suffer a chronic disorder as a result of this fall, since his 
March 1983 in-service medical examination indicates that the 
lower extremities were normal at this time.  Additionally, 
there is no evidence of post-service treatment for the left 
hip until June 1991 when the Veteran reportedly fell on his 
hip at home.  Finally, the October 2008 VA examiner concluded 
that the Veteran's in-service hip injuries were not related 
to the Veteran's left hip replacement of 2001.  Based on this 
evidence, the Board finds that service connection is not 
warranted for a left hip replacement.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for residuals of total left hip 
replacement, claimed as secondary to the service-connected 
left hip bone island disability, must be denied.


ORDER

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to service connection for residuals of a total 
left hip replacement, claimed as secondary to a service-
connected left hip bone island disability, is denied.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


